

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[***]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

No. CT-06


Cooperation Agreement
(General Agent)


























Chuxiong Tian Li








































Yunnan Chuxiong Tian Li Pharmaceutical Co., Ltd.

 
 

--------------------------------------------------------------------------------

 

I.  Parties to the Agreement:
Party A: Kunming Xin Yuan Tang Pharmacies Co. Ltd.
Party B: Yunnan Chuxiong Tian Li Pharmaceutical Co., Ltd.


II. General Provisions:
With respect to the promotion of Hong Hua Xiao Yao Capsule (0.5g*12 capsules*2
plates),   Zi Dan Huo Xue Tablet (0.3g*12 tablets*2 plates) and Fibrauretine
Tablet (20 tablets) by the general agent nationwide, both parties hereby enter
into and abide by this Agreement upon mutual negotiations.


III. Products under Authorization, Specified Area and Relevant Matters
1. Party B hereby designates Party A as the exclusive general agent nationwide
for the products “Hong Hua Xiao Yao Capsule (0.4g*24 capsules)”, “Zi Dan Huo Xue
Tablet (50mg*24 tablets)” and “Fibrauretine Tablet (0.1g*20 tablets)” in all
specifications, which shall be responsible for the general sales of the products
in the national pharmaceutical market.
2. Party B vests Party A with the power of exclusive distribution agency for the
medicines nationwide, and accordingly Party A shall pay an amount of RMB [***]
as the market deposit. This Agreement shall take effect upon Party B’s receipt
of such deposit whereby Party A gains Party B’s authorization to be the agent of
such area.
3. The market deposit will be received by the finance department of Party B,
which will issue a specific financial receipt to Party A. Upon the termination
of this Agreement, the deposit will be returned to Party A (without interest).
4. Party A shall be the general agent in the national market for Party B’s
products. Party A shall be responsible for the administration and supervision of
any other agent within the area specified hereunder. Where any sales ends are
not covered, Party B shall cooperate with Party A in the development. Party A
shall be responsible to maintain the standardized management of the products
sales market.


IV. Rights and Obligations of Party B
1. Party B shall provide Party A with, among other things, documents,
information, samples, sample boxes and materials, for the purpose of product
sales, promotion and marketing.
2. Party B warrants that the quality of the products conform to the national
standards on medicines. If within the shelf-life, any quality or infringement
issues occur to the products, Party B shall assume any and all liabilities, and
indemnify the damages.
3. Party B reserves the right to change the packaging pursuant to the
requirements of national laws and regulations.


V. Rights and Obligations of Party A
1. Party A shall fulfill the sales volume specified herein and actively increase
the sales of the “products”.
2. Party A shall be responsible for the sales and all the relevant matters in
relation to the sales within the specified area.

 
 

--------------------------------------------------------------------------------

 

3. Party A is obligated to regulate the subordinate distributors, sales ends to
abide by the provisions of this Agreement, such as provisions on uniform sales
prices, market protection and etc..
4. All the sales conducts of Party A shall conform to the national laws and
regulations.
5. Please refer to the plan agreed upon by both parties for annual sales volumes
of the products within the term of this Agreement.


VI. Sales Target of Party A



sales vol.
1st Quarter
2nd Quarter
3rd Quarter
4th Quarter
unit: piece
Jan.
Feb.
Mar.
Apr.
May
Jun.
Jul.
Aug.
Sept.
Oct.
Nov.
Dec.
Hong Hua Xiao Yao  Capsule
0
0
0
0
0
0
0
20
20
22
22
22
Zi Dan Huo Xue Tablet
0
0
0
0
0
0
 
24
24
26
26
26

(Unit: 10,000 boxes)


Monthly sales of Fibrauretine Tablet shall be no less than 260,000 boxes since
August, 2011.


From January 1, 2012 to December 31, 2015, the sales target of Party A: 1)
annual sales of Hong Hua Xiao Yao Capsule shall be no less than 2,700,000 boxes;
2) annual sales of Zi Dan Huo Xue Tablet shall be no less than 3,000,000 boxes;
and 3) annual sales of Fibrauretine Tablet shall be no less than 3,600,000
boxes.
1) The annual sales target shall be divided into quarterly and monthly sales
plans according to this Agreement; 2) the sales target for the following year
shall be increased by 20% of the agreed target for the current year.


VII. Product Policy and Support
1. The settlement price offered by Party B to Party A for the supply of Hong Hua
Xiao Yao Capsule shall be: RMB [***]/box.
2. The settlement price offered by Party B to Party A for the supply of Zi Dan
Huo Xue Tablet shall be: RMB [***]/box.
3. The settlement price offered by Party B to Party A for the supply of
Fibrauretine Tablet shall be: RMB [***]/box.


VIII. Market Protection
1. Party B shall ensure that Party A may exercise the power of exclusive and
general distribution agency for Party B’s products over the national market
during the term of this Agreement.
2. Without Party A’s consent, Party B shall not distribute the products under
the general agency hereby agreed during the term of Party A’s general agency.
Once detected, Party B shall indemnify Party A and pay to Party A a penalty
calculated by the volume so distributed multiplying twice the retail price.
3. Based on the standing principle of reciprocity and cooperation between both
parties, all trade secrets in relation to Party A’s business activities and
client information shall not be disclosed to any third party by Party B for any
reason; otherwise Party A may file an action for a settlement according to laws
and regulations.


 
 

--------------------------------------------------------------------------------

 

IX. This Agreement shall take effect upon the execution hereof (so long as Party
B receives the deposit from Party A).


X. Warranty on the Products Return
1. Party B warrants that the products delivered to Party A conform to the
national standards. In the event of any quality issues, Party B agrees to
unconditionally accept the return of such.
2. If this Agreement is terminated as a result of any force majeure event, for
any products with intact packaging, which may not affect any subsequent sales,
Party B will accept the return of such products to ensure the agent’s interest;
for any products of which the shelf-life may expire within eight months, Party B
will not accept the return. To avoid an excessive inventory of returned
products, the volume of returned products shall not exceed the average monthly
volume of delivery.
3. Any damaged or dampened products due to Party A’s delinquency in storage
shall not be returned.


XI. Liability of Breach
1. If a force majeure event occurs in the performance of this Agreement,  both
parties shall seek a settlement through amicable negotiations and may request
for termination hereof in written form.
2. If any breach hereof causes any damage to the rights and interest of the
other party, the injured party may claim appropriate economic compensation
simultaneously as terminating this Agreement.


XII. Confidentiality
After the execution hereof, both parties shall keep any trade secrets
confidential for each other. This Agreement and any documents, sales strategies,
pricing systems in relation to the products, as well as the products and any
product development strategies are included in the scope of confidentiality.


XIII. Issues Not Addressed Herein and Dispute Resolution
1. If any issues not addressed herein arise in the performance of this
Agreement, both parties shall settle it based on the principle of negotiation,
and the agreed-upon results of negotiations shall be incorporated into this
Agreement by means of supplementary agreements.
2. Any disputes with respect to the understanding or interpretation of the
provisions herein and those caused by the breach hereof may be submitted for
arbitration or trial if the negotiations between both parties fail.


XIV. Venue of Execution: Kunming, Yunnan Province.
 
 
 

--------------------------------------------------------------------------------

 
 
XV. Miscellaneous

This Agreement shall be executed in four counterparts with each party holding
two. The term of this Agreement shall continue for four and a half years, from
July 1, 2011 (the execution date) to December 31, 2015. Party A shall have the
right of first refusal in renewal hereof when the term expires.




Party A (seal): Kunming Xin Yuan Tang Pharmacies Co. Ltd. (seal)
Party B (seal): Yunnan Chuxiong Tian Li Pharmaceutical Co., Ltd. (seal)
Signing Representative: Gong Jing (signature)
Signing Representative: Tang Guoxian (signature)
Date of Execution: July 1, 2011
Date of Execution: July 1, 2011
Opening Bank:
Opening Bank:
Account No.:
Account No.:
Tel. (Fax): 0871-8212815, 18669079506
Tel. (Fax): 0878-6165116
Venue of Execution: Kunming
Venue of Execution: Kunming


 
 

--------------------------------------------------------------------------------

 
